Citation Nr: 0211745	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-14 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for a stomach disorder.

3. Entitlement to service connection for a disorder 
manifested by pain in both feet.

4. Entitlement to service connection for a disorder 
manifested by swelling of the right middle finger.

5. Entitlement to service connection for a disorder 
manifested by left hip popping.

6. Entitlement to a higher rating for bilateral 
patellofemoral syndrome, initially assigned a 10 percent 
evaluation, effective from October 1996.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1995 to October 
1996.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for migraine headaches, a disorder manifested by 
pain in both feet, a disorder manifested by swelling of the 
right middle finger, a disorder manifested by left hip 
popping, and a stomach disorder, and that granted service 
connection for bilateral patellofemoral syndrome and assigned 
a 10 percent evaluation, effective from October 1996.  In 
December 2000, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran's headaches in service and after service were 
acute and transitory, and resolved without residual 
disability.

2.  The veteran's gastrointestinal (GI) complaints in service 
and after service were acute and transitory, and resolved 
without residual disability.

3.  A disorder manifested by pain in both feet was not 
present in service, and is not demonstrated after service.

4.  A disorder manifested by swelling of the right middle 
finger was not present in service, and is not demonstrated 
after service.

5.  A disorder manifested by left hip popping was not present 
in service, and is not demonstrated after service.

6.  The bilateral knee condition has been manifested 
primarily by pain with squatting and standing erect without 
any significant functional impairment.


CONCLUSIONS OF LAW

1.  Chronic migraine headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

2.  A chronic stomach disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).

3.  A chronic disorder manifested by pain in both feet was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

4.  A chronic disorder manifested by swelling of the right 
middle finger was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

5.  A chronic disorder manifested by left hip popping was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

6.  The criteria for a rating in excess of 10 percent for 
bilateral patellofemoral syndrome at any time from October 
1996 are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Codes 5003, 5257, 
5260, 5261 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for migraine 
headaches, a stomach disorder, a disorder manifested by pain 
in both feet, a disorder manifested by swelling of the right 
middle finger, and a disorder by left hip popping, and for a 
higher rating for bilateral patellofemoral syndrome, 
initially evaluated as 10 percent disabling, effective from 
October 1996, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of the disabilities being 
considered in this decision.  He and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a January 2001 letter, the RO asked the 
veteran to submit any reports of treatment for the claimed 
conditions; in a September 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence; and 
in October 2001 the veteran was scheduled for another VA 
compensation examination to determine the nature and extent 
of the claimed disabilities.  A review of the record shows 
that the veteran failed to respond to the request for 
additional information and that he failed to report for the 
scheduled VA medical examination in October 2001.  The record 
does not show that notices sent to the veteran related to 
those matters were returned to VA by the postal service.  A 
supplemental statement of the case sent to the veteran in 
November 2001 was returned to VA in January 2002, but the RO 
resent the supplemental statement of case to the veteran at a 
new address and it was not returned after that mailing.  That 
document sets forth the statutory and regulatory parameters 
of VA's duty to assist, including what evidence the veteran 
needs to provide and what evidence VA will attempt to obtain.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2000).

A review of the record does not show that the veteran has 
requested to be scheduled for another VA medical examination.  
He has an obligation to cooperate, when required, in the 
development of evidence pertaining to his claim.  The duty to 
assist is not always a one-way street, nor is it a blind 
alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA, to schedule him for 
another VA examination in order to determine the nature and 
extent of the claimed disabilities or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for Migraine Headaches

The veteran had active service from October 1995 to October 
1996. 

At the time of a medical board evaluation in March 1996, the 
veteran complained of frequent or severe headaches.  It was 
noted that the headaches were probably stress related.  The 
only diagnosis was patellofemoral syndrome, bilateral, 
chronic, severe.  The medical board concluded that this 
condition limited the veteran's ability to satisfactorily 
fulfill the duties of active service and recommended him to a 
Physical Evaluation Board for final disposition.  In 
September 1996, a Physical Evaluation Board found the veteran 
unfit for duty.

The veteran underwent a VA medical examination in March 1997.  
He complained of frequent headaches.  Neurologic examination 
was grossly normal.

In December 2000, the Board remanded the case to the RO in 
order to have the veteran undergo a VA medical examination to 
determine the nature and extent of any headaches.  He was 
scheduled for a VA medical examination in October 2001, but 
he failed to report.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The service medical records reveal that the veteran 
complained of headaches, and the post-service medical report 
of his VA examination in 1997 also reveals that he complained 
of headaches.  A headache disorder was not diagnosed and the 
Board remanded the case to the RO in order to schedule the 
veteran for a VA medical examination to determine the nature 
and extent of any headache disorder.  The veteran was 
scheduled for the requested VA medical examination in October 
2001, but he failed to report for the examination.  Under the 
circumstances, the Board will review the case based on the 
evidence of record.

After consideration of all the evidence, the Board finds that 
the veteran's headaches in service and after service were 
acute and transitory, and resolved without residual 
disability because the overall evidence does not demonstrate 
the presence of a chronic headache disorder.  38 C.F.R. 
§ 3.303(b).  Hence, the preponderance of the evidence is 
against the claim for service connection for headaches, and 
the claim is denied.


II.  Service Connection for a Stomach Disorder

Service medical records show that the veteran complained of 
chest pains.  An ECG (electrocardiogram) in March 1996 
revealed nonspecific ST and T wave abnormality.  The medical 
board report of his evaluation in March 1996 notes that he 
suffered from indigestion and got occasional chest pain 
located substernal secondary to the indigestion.  

The report of the veteran's VA medical examination in March 
1997 notes complaints of midsternal pain.  He reportedly had 
been told that he had heartburn related to stress.  Abdominal 
examination was negative.  The impression was substernal pain 
that the examiner opined was most likely not related to the 
GI tract and was non-cardiac.

The veteran failed to report for a VA medical examination in 
October 2001 to determine the nature and extent of any 
stomach disorder, and to obtain an opinion as to the etiology 
of any stomach condition found.  Under the circumstances, the 
Board finds that the veteran's GI complaints in service and 
after service were acute and transitory, and resolved without 
residual disability because the evidence does not demonstrate 
the presence of a chronic GI disorder.  38 C.F.R. § 3.303(b).  
The preponderance of the evidence is against the claim for 
service connection for a stomach disorder, and the claim is 
denied.


III.  Service Connection for a Disorder Manifested by Pain in 
Both Feet, a Disorder Manifested by a Swelling of the Right 
Middle Finger, and a Disorder Manifested by Popping of the 
Left Hip

Service medical reports do not show the veteran had problems 
with his feet, right middle finger or left hip.  Nor does the 
report of his medical board evaluation in March 1996 show the 
presence of a disorder manifested by pain in both feet, a 
disorder manifested by swelling of the right middle finger or 
a disorder manifested by popping of the left hip.

The report of the veteran's VA medial examination in March 
1997 does not show that the veteran complained of problems 
with his feet, right middle finger or left hip.  Nor was a 
disorder manifested by pain in both feet, swelling of the 
right middle finger or popping of the left hip found.

The veteran failed to report for a VA medical examination in 
October 2001 to determine the nature and extent of any 
disorder manifested by pain in both feet, swelling of the 
right middle finger, and popping of the left hip.  A review 
of all the evidence does not show the presence of a disorder 
manifested by pain in both feet, swelling of the right middle 
finger or popping of the left hip in service or after 
service.  Because the evidence does not show the presence of 
the claimed disabilities, service connection cannot be 
granted for any of those disorders as noted in the above 
legal criteria.  Hence, the preponderance of the evidence is 
against the claims for service connection for a disorder 
manifested by pain in both feet, a disorder manifested by 
swelling of the right middle finger, and a disorder 
manifested by popping of the left hip, and those claims are 
denied.


IV.  Higher Rating for Bilateral Patellofemoral Syndrome, 
Initially Assigned a 10 Percent Evaluation, Effective from 
October 1996

Service documents show that the veteran was separated from 
service because he was found unfit for active duty due to 
bilateral patellofemoral syndrome.  At the time of the 
medical board evaluation in March 1996, examination of the 
left knee revealed no effusion.  Range of motion of both 
knees was from zero to 100 degrees with pain limiting further 
flexion.  There was exquisite tenderness to palpation at the 
patellar tendon, the suprapatella fossa, and the medial 
patellar border.  Lachmann's test, the anterior and posterior 
drawer signs were negative.  The McBurney's test was negative 
and the Apley's test was negative.  He was unable to perform 
squat tests because of pain.  Examination of the right knee 
revealed results similar to the left knee. 

The veteran underwent a VA medical examination in March 1997.  
He complained of bilateral knee pain since separation from 
service.  The knees were not tender.  Flexion was to 140 
degrees with pain, and squatting and standing erect were 
performed with pain.  The impression was patellofemoral 
syndrome, bilaterally.

The veteran failed to report for a VA medical examination in 
October 2001 to determine the severity of his bilateral knee 
condition.  In this case, the claim for a higher rating for 
the bilateral knee condition is being considered in 
conjunction with the veteran's original claim for service 
connection for this condition and it shall be considered 
based on the evidence of record rather than as a claim for an 
increased evaluation and denied outright as required by the 
provisions of 38 C.F.R. § 3.655(b).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Patellofemoral syndrome will be rated analogous to 
degenerative arthritis because the symptoms for those 
conditions are analogous.  38 C.F.R. § 4.20 (2001).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence reveals that the veteran had knee pain and 
limitation of flexion of the knees in service, but the post-
service medical report of his VA examination in March 1997 
shows normal range of flexion of the knees with pain at the 
extreme end of flexion.  The evidence does not include X-ray 
findings of abnormalities of the knees and does not show any 
symptoms of the bilateral knee condition after service other 
than pain, and the veteran failed to report for a VA medical 
examination to determine the current severity of the 
condition.

After consideration of all the evidence, the Board finds that 
the bilateral knee condition has been manifested primarily by 
pain with squatting and standing erect without any 
significant functional impairment since the veteran's 
separation from service.  Under the circumstances, the Board 
finds that the evidence does not support the assignment of a 
separate compensable evaluation for each knee condition or a 
rating in excess of 10 percent for the knee disorder under 
the above-noted diagnostic codes at any time from October 
1996.  Fenderson, 12 Vet. App. 119.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the veteran failed to report for a VA 
scheduled examination to determine the severity of his 
bilateral knee condition, including functional impairment due 
to pain, weakness, incoordination, and fatigability, and the 
evidence shows no limitation of motion or significant 
functional impairment of either knee.  The preponderance of 
the evidence is against the claim for a rating in excess of 
10 percent for bilateral patellofemoral syndrome at any time 
from October 1996, and the claim is denied.

The preponderance of the evidence is against the claims 
considered in this appeal.  Hence, the benefit of the doubt 
doctrine is not for application with regard to those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).








ORDER

Service connection for migraine headaches is denied.

Service connection for a stomach disorder is denied.

Service connection for a disorder manifested by pain in both 
feet is denied.

Service connection for a disorder manifested by swelling of 
the right middle finger is denied.

Service connection for a disorder manifested by popping of 
the left hip is denied.

A higher rating for bilateral patellofemoral syndrome at any 
time after October 1996 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

